UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 03-1242



BENEDICTA I. ABODE,

                                                            Petitioner,

            versus


JOHN ASHCROFT, United States Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A75-376-812)


Submitted:    August 28, 2003                 Decided:   March 25, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Benedicta   I. Abode, Petitioner Pro Se. Robert D. McCallum, Jr.,
Assistant   Attorney General, Terri J. Scadron, Assistant Director,
Robbin K.    Blaya, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for   Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Benedicta I. Abode, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals affirming, without opinion, the immigration judge’s order

denying her applications for asylum and withholding of removal.

          The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).            We conclude that the record

supports the immigration judge’s conclusion that Abode failed to

establish her eligibility for asylum.          See 8 C.F.R. § 1208.13(a)

(2003); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).         As the

decision in this case is not manifestly contrary to law, we cannot

grant the relief that Abode seeks.

          Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                     - 2 -